


117 S1218 IS: Green New Deal for Public Housing Act
U.S. Senate
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1218
IN THE SENATE OF THE UNITED STATES

April 19, 2021
Mr. Sanders (for himself, Ms. Warren, Mr. Markey, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs

A BILL
To provide economic empowerment opportunities in the United States through the modernization of public housing, and for other purposes.


1.Short titleThis Act may be cited as the Green New Deal for Public Housing Act. 2.PurposesThe purpose of this Act is—
(1)to stimulate, gather, and develop the workforce capacity, tools, financing, and materials needed to rehabilitate, upgrade, modernize, and transition public housing; (2)to rehabilitate public housing that is severely distressed and causing residents to be exposed to unhealthy and unsafe environments;
(3)to upgrade and equip all public housing with cutting-edge materials, infrastructure, and all-electric appliances made in the United States in order to improve energy efficiency, water quality, and material living standards in public housing and to support United States manufacturing; (4)to modernize public housing laws in order to maximize tenant participation and management by low- and very low-income individuals in the rehabilitation, upgrade, and transition of public housing through education, training, and jobs; and
(5)to transition the entire public housing stock of the United States, as swiftly and seamlessly as possible, into highly energy-efficient homes that produce on-site, or procure, enough carbon-free renewable energy to meet total energy consumption annually. 3.DefinitionsIn this Act:
(1)Eligible entityThe term eligible entity means— (A)a public housing agency; 
(B)an Indian tribe or a tribally designated housing entity that is eligible to receive assistance under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.); and (C)the Department of Hawaiian Home Lands, as defined in section 801 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4221).
(2)Indian tribe; tribally designated housing entityThe terms Indian tribe and tribally designated housing entity have the meanings given those terms in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103). (3)Public housingThe term public housing—
(A)has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)); and (B)includes—
(i)any dwelling unit owned by an Indian tribe that is or was a dwelling unit in public housing;  (ii)any low-income housing dwelling unit described in section 302(b)(1) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4152(b)(1)); 
(iii)any dwelling unit assisted under section 802 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4222); and  (iv)any dwelling unit that—
(I)was a low-income housing dwelling unit described in section 302(b)(1) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4152(b)(1)); and (II)is rented only to households with an income that is not more than 80 percent of the area median income.
(4)Public housing agencyThe term public housing agency has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)). (5)Public housing resident-owned businessThe term public housing resident-owned business means a business concern that—
(A)provides economic opportunities, as defined in section 3(e) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u(e)); and (B)is owned by public housing residents.
(6)Renewable energyThe term renewable energy means— (A)utility-, community-, and small-scale photovoltaic and thermal solar energy;
(B)utility- and small-scale wind energy; (C)geothermal energy;
(D)microturbine hydroelectricity; (E)energy efficiency;
(F)building electrification; (G)energy storage;
(H)microgrids; and (I)modern distribution grid infrastructure.
(7)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. (8)Zero-carbon homeThe term zero-carbon home means a highly energy-efficient home that produces on-site, or procures, enough carbon-free renewable energy to meet the total annual energy consumption of the home. 
4.Congressional findings and sense of Congress for improved architectural design in government housing programsSection 4 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701v) is amended to read as follows:  4.Improved architectural design in government housing programs (a)FindingsCongress finds that—
(1)if Federal aid is to make its full community-wide contribution toward improving our urban and rural environments, Federal aid must have a greater impact on improvements in architectural design; and (2)even within the necessary budget limitations on housing for low- and moderate-income families, architectural design and environmental performance can be improved not only to make the housing more livable, but also to better suit the needs of occupants including human and environmental health, zero carbon emissions, well-being, accessibility, and equity.
(b)Sense of CongressIt is the sense of Congress that in the administration of housing programs that assist in the provision of housing for low- and moderate-income families, emphasis should be given to— (1)encouraging good architectural design that yields maximal environmental performance and adheres to accessibility guidelines established in accordance with the Americans With Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) as an essential component of such housing; and
(2)developing, with opportunities for resident involvement, housing that will be of such quality as to reflect the highest international architectural standards and the architectural standards of the neighborhood and the community in which it is situated, consistent with prudent budgeting..  5.Declaration of policySection 2(a) of the United States Housing Act of 1937 (42 U.S.C. 1437(a)) is amended to read as follows:

(a)Declaration of policyIt is the policy of the United States— (1)to modernize the intersections of Federal and local government by employing the funds and credit of the United States, as provided in this Act—
(A)to guarantee the right to housing for every individual;  (B)to assist States and political subdivisions of States in ensuring that—
(i)all housing in the United States is habitable, highly energy-efficient, and safe; and (ii)housing conditions lead to good health, security, and adequate protection from the economic fears relating to old age, disability, sickness, accident, and unemployment; and
(C)to protect, maintain, preserve, and expand public housing as a sustainable safety net for all people; (2)that it is the responsibility of the Federal Government, in conjunction with public housing agencies, to incentivize, promote, and protect the independent, collaborative, and collective actions of public housing residents and other private citizens to develop housing in a manner that strengthens entire neighborhoods; and
(3)that the Federal Government should act and build new public housing where there is a serious need that the free market cannot address or is not addressing responsibly.. 6.Green new deal public housing grants (a)Establishment of grant programs (1)Grants for public housing community workforce development (A)In generalThe Secretary, in consultation with the Secretary of Labor, shall establish a grant program that provides amounts to eligible entities to facilitate workforce development projects and high-income employment transition at public housing.
(B)PreferenceIn awarding grants under this paragraph, the Secretary shall give preference to applications submitted by— (i)eligible entities described in subparagraph (B) or (C) of section 3(2);
(ii)eligible entities that have formed partnerships with an existing registered apprenticeship, pre-apprenticeship, internship, labor-management partnership, or other partnerships with labor organizations;  (iii)eligible entities that demonstrate a capacity to facilitate a workforce development program that leads to—
(I)the development of career and related skills, including financial and economic empowerment education; (II)direct entry to registered apprenticeship programs;
(III)certification or associate degree acquisition; (IV)technical assistance and resources for public housing resident-owned businesses for purposes of compliance with the requirements under section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u), including—
(aa)legal or compliance services on behalf of public housing resident-owned businesses for purposes of helping them access and apply for government procurement and contracting opportunities; (bb)education on starting and sustaining a business;
(cc)accessing insurance and bonds; and (dd)demonstrating capacity and sustainable operations;
(V)training and development of skills necessary for career development in the fields, trades, and services reasonably determined during the first public comment period held in accordance with subsection (b)(3) to be of interest to public housing residents; (VI)educational and organizational tools for public housing residents in order to advance the models of worker cooperatives and collective bargaining;
(VII)education, engagement, and empowerment resources to help both residents of public housing and local low- and very low-income individuals avail themselves of opportunities made available under the workforce development program, including education, engagement, and empowerment resources provided in partnership with— (aa)a local entity that operates a Family Self-Sufficiency program under section 23 of the United States Housing Act of 1937 (42 U.S.C. 1437u); and 
(bb)community-based organizations that demonstrate a commitment to and history of organizing with public housing residents; (VIII)innovative design partnerships with local schools and architectural firms;
(IX)training and employment opportunities reserved specifically for local low- and very low-income people that were formerly incarcerated; and (X)stipends valued at not less than $250 per week to individuals participating in the workforce development program; and
(iv)eligible entities in the construction or maintenance sector seeking to carry out a project to develop pre-apprenticeships that prepare individuals for acceptance into registered programs in that sector. (C)Compliance managersNot more than 10 percent of the amount of a grant received by an eligible entity under this paragraph may be used by an eligible entity to hire or otherwise retain reporting and compliance managers with sufficient expertise to ensure that the eligible entity can comply with the requirements of section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u).
(D)Additional eligible entitiesIn addition to the eligible entities under this legislation, the following shall be eligible for grants under this section— (i)Institutes of Higher Education;
(ii)a labor organization; (iii)a nonprofit organization.
(2)Green New Deal for public housing grants
(A)EstablishmentThe Secretary shall establish a grant program that provides amounts to eligible entities for the eligible activities described in subparagraph (B). (B)Eligible activitiesThe eligible activities described in this subparagraph are—
(i)conducting physical needs assessments and subsequent deep energy retrofits in public housing, including— (I)retrofits for—
(aa)energy-efficient windows; (bb)super insulation of roofs and exterior walls, including the addition of new cladding to buildings and the rerouting of plumbing and electricity;
(cc)electrification of water heating and building heating systems using electric heat pumps; and (dd)electric heat pumps to provide air conditioning, where feasible;
(II)strategies to increase airtightness of building envelope, including air sealant paints; and (III)acquisition and installation of heat-recovery ventilation systems;
(ii)upgrading, replacing, and improving public housing to energy efficiency, building electrification, including— (I)conducting physical needs assessments of public housing dwelling units;
(II)in-unit energy efficiency product upgrades, including upgrading to— (aa)modern, energy-efficient insulation;
(bb)all-electric state-of-the-art efficient appliances; (cc)energy-efficient bathroom plumbing, including low-flow toilets;
(dd)energy-efficient laundry machines; (ee)energy-efficient air filters;
(ff)energy monitoring devices including smart meters and smart thermostats; (gg)energy-efficient lightbulbs;
(hh)highly insulated windows;  (ii)reflective roofing; and
(jj)smart Supervisory Control and Data Acquisition systems and building-to-grid integration;  (III)upgrading infrastructure related to building electrification, including upgrading—
(aa)electric heating, ventilation, and air conditioning systems, including cold-climate heat pumps;  (bb)electrical panels; and
(cc)electric appliances to replace appliances reliant on fossil fuels, such as gas stoves and hot water heaters; and (IV) water quality upgrades, including replacing water pipes in public housing if a quality test of drinking water concentrations in public housing exceeds—
(aa)3.1 parts per billion of lead; (bb)20 parts per trillion combined of the 5 perfluoroalkyl and polyfluoroalkyl substances, which are—
(AA)perfluorooctanoic acid; (BB)perfluorooctane sulfonate;
(CC)perfluorohexane sulfonic acid; (DD)per­fluoro­hepta­noic acid; and
(EE)perfluorononanoic acid; (cc)0.010 mg/L of arsenic;
(dd)1.3 mg/L of copper; (ee)drinking water standards of the Environmental Protection Agency for organic and inorganic contaminants, radionuclides, and microbiological contaminants; and
(ff)any other Environmental Protection Agency standard adopted under the Safe Drinking Water Act (42 U.S.C. 300f et seq.); (iii)building and expanding community energy generation in public housing, including the construction of and ongoing costs associated with—
(I)renewable energy rooftops; (II)renewable energy generation;
(III)photovolatic glass windows; (IV)the bulk purchase of clean energy grid supply from energy utilities; and
(V)community-scale energy storage systems;  (iv)establishing or expanding recycling and zero-waste programs in public housing, including the recycling of appliances and machines that were replaced through activities described in clause (iii);
(v)community resilience and sustainability projects in public housing, including— (I)the purchase and installation of energy storage, including batteries, flywheels, compressed air, and pumped hydroelectric or thermal energy storage, in order to ensure energy backup of not less than 48 hours in the event of an emergency or disaster;
(II)the construction of childcare centers and ongoing costs associated with childcare centers; (III)the construction of senior centers and ongoing costs associated with senior centers;
(IV)the construction of community gardens and ongoing costs associated with community gardens; (V)the maintenance of entire public housing developments;
(VI)the installation of publicly owned high speed internet in order to provide universal internet access for all residents with an upload speed of not less than 100Mbps and a download speed of not less than 100Mbps, and the ongoing costs associated with providing that internet infrastructure and access; (VII)the establishment or improvement, and painting, of community centers and other shared community spaces, the personnel of which shall earn the higher of—
(aa)the local prevailing wage; or (bb)a wage of $15 per hour;
(VIII)the establishment or improvement of dedicated infrastructure for transportation by bicycle, including lanes, parking spots, and the bulk purchase of enough bicycles to offer 1 bicycle to every low- and very low-income public housing resident; (IX)the deployment of electric vehicle charging infrastructure for public housing residents and visitors; 
(X)the establishment and leasing of commercial activity that offers public housing residents on-site access to goods and services, including good-quality healthcare clinics, dental clinics, bookstores, learning and tutoring centers, and affordable organic groceries; and (XI)repairs and upgrades to public housing to ensure compliance with the physical condition standards under section 5.703 of title 24, Code of Federal Regulations, or any successor regulation; and
(vi)construction and ongoing costs associated with climate adaptation and emergency disaster response for public housing, including— (I)integrated solutions that combine better walls, heating, cooling, ventilation, solar, and storage into a single easy-to-install and affordable retrofit for public housing;
(II)additional solar and storage on site, or through a local community microgrid, in order to allow residents to access essential energy during power outages; (III)insulating and eliminating air leakage in order to ensure that individual dwelling units can retain a safe temperature during a power outage until power is restored or emergency assistance arrives; and
(IV)installing rigid foam wall insulation in hurricane and earthquake-prone areas in order to create shear walls to resist structural damage from walls tilting or falling during high winds and earthquakes.  (b)Grant application (1)Required contentsAs a condition of receiving a grant under subsection (a), each eligible entity shall include in the grant application submitted to the Secretary—
(A)a signed acknowledgment indicating a commitment to transition all public housing owned or managed by the eligible entity into zero-carbon homes not later than 10 years after the date on which the eligible entity receives the grant;  (B)a full accounting of the amount of funds required to complete the activities under the grant, which shall—
(i)be complete and reasonably calculated to accomplish the purposes of this Act; (ii)include costs related to complying with local wage and labor laws; 
(iii)include the amount of funds expended by the eligible entity to comply with the resident and community engagement requirements under paragraph (3); and (iv)be updated and submitted to Congress on a quarterly basis; and
(C)a community impact assessment and analysis of— (i)the likely direct and indirect impact the grant funds, if awarded, will have on the economic empowerment and social mobility of traditionally disadvantaged individuals and communities; and 
(ii)whether the proposed actions to be taken under the grant would be affirmatively furthering fair housing, as defined in section 5.152 of title 24, Code of Federal Regulations, or any successor regulation. (2)Resident and community engagement before submitting applicationBefore submitting an application for a grant under this subsection, an eligible entity shall—
(A)solicit and consider community and public feedback, to the maximum extent possible, by providing for opportunities to comment via a cloud-based content collaboration provider that is certified by the Federal Risk and Authorization Management Program, through— (i)an initial public comment period, for which the eligible entity shall—
(I)publish— (aa)a description of each of the grant programs established under subsection (a); and
(bb)a form to be used to submit comments; and (II)give interested persons 90 days to—
(aa)submit draft text directly into the application; (bb)submit written data and accounting estimates; and
(cc)submit general comments;  (ii)a second public comment period beginning not later than 30 days after the end of the initial public comment period under clause (i), for which the eligible entity shall—
(I)publish a draft version of the completed common application form described in subsection (a) that contains, at a minimum— (aa)a short analysis and evaluation of the relevant significant proposals set forth during the initial public comment period; and
(bb)a clear and concise statement of the basis, purpose, and goals of the application; and (II)give interested persons 30 days to submit feedback on and recommended improvements to the draft final grant application;
(B)host not less than 2 public hearings, which shall be recorded and held at a convenient location for public housing residents, for each public comment period described in subparagraph (A), to provide public housing residents with an opportunity to comment, with not less than 1 occurring in the afternoon and not less than 1 occurring in the evening; and (C)solicit input and acquire signed approval of the completed common application form from the resident council or resident councils, if existing and active, of the public housing that will receive assistance under the grant.
(3)Priority for workforce development grantsThe Secretary shall prioritize the review and funding of applications submitted for grants under subsection (a)(1) over applications submitted for any other grant described in subsection (a). (4)Priority among applications for community energy generationIn reviewing applications for grants to carry out activities described in subsection (a)(2)(B)(iii), the Secretary shall give preference to applications submitted by eligible entities that—
(A)demonstrate an ability to generate the greatest amount of renewable energy that can be consumed by public housing projects and transferred to the local energy grid; and (B)demonstrate a commitment to provide job training and contracting opportunities to public housing residents and public housing resident-owned businesses. 
(5)Exceptions for indigenous groups and tribes
(A)In generalAny eligible entity described in section 3(2) that submits an application for a grant program described in this subsection— (i)is exempt from compliance with subclauses (I), (II), and (III) of paragraph (2)(A)(i) and paragraph (2)(A)(ii)(I); and
(ii)is empowered to self-determine guidelines and standards pertaining to ensuring community and resident engagement. (B)Submission by tribally designated housing entitiesAn application for a grant under subsection (a) for an Indian tribe may be prepared and submitted on behalf of the Indian tribe by the tribally designated housing entity for the Indian tribe, if the application contains a certification by the recognized tribal government of the grant beneficiary that the Indian tribe—
(i)has had an opportunity to review the application and has authorized the submission of the application by the tribally designated housing entity; or (ii)has delegated to the tribally designated housing entity the authority to submit an application on behalf of the Indian tribe without prior review by the Indian tribe. 
(6)Benchmarking energy and water consumptionAn eligible entity desiring a grant to carry out activities described in subsection (a)(2)(B)(ii) shall include in the grant application a commitment to benchmarking energy and water consumption using ENERGY STAR Portfolio Manager, or another system approved by the Department of Housing and Urban Development, for a period of not less than 5 years beginning on the date on which the eligible entity receives the grant.  (c)Selection of grant recipients (1)In generalIf an eligible entity submits to the Secretary an application for a grant under subsection (a) that complies with the requirements under subsection (b), the Secretary shall award the funds to the eligible entity that are required to complete the grant, as specified in the accounting submitted under subsection (b)(2)(C).
(2)ReapplicationIf the Secretary determines that an application submitted by an eligible entity under this section does not comply with the requirements under subsection (b)— (A)the Secretary shall provide to the eligible entity a summary of the requirements that the eligible entity has failed to meet; and
(B)the eligible entity may reapply for the grant. (3)Expedited reviewThe Secretary shall expedite the review of applications submitted by eligible entities that own or manage public housing in a congressional district—
(A)with an aggregate total of not less than 5,000 public housing residents; (B)in which—
(i)not less than 40 percent of the residents are not less than 62 years old;  (ii)not less than 25 percent of the residents are disabled; or
(iii)not less than 5 percent of all heads of household are not more than 24 years old; or (C)with an average household income of less than $40,000.
(d)Use of grant amounts for capacity buildingAn eligible entity may use not more than 5 percent of grant funds received under this section for activities to expand the capacity of the eligible entity to carry out the grant activities, including— (1)hiring staff;
(2)training residents for staff positions; (3)providing technical assistance;
(4)community engagement; and  (5)other necessary administrative activities. 
(e)Resident protectionEach eligible entity that is the recipient of a grant under subsection (a) shall— (1)comply with the requirements under part 24 of title 49, Code of Federal Regulations, and provide relocation assistance for any and all residents of public housing managed by the eligible entity who may be displaced during construction, and ensure that all temporarily displaced residents can return to their homes once retrofitting is completed;
(2)provide enhanced tenant protection vouchers under section 8(t) of the United States Housing Act of 1937 (42 U.S.C. 1437f(t)) to all displaced residents during the period in which dwelling units are under construction;  (3)ensure that activities undertaken as part of the grant do not result in a reduction of total public housing dwelling units; and
(4)to the greatest extent practicable, complete construction of replacement dwellings prior to demolishing existing public housing units.  (f)Profits related to community energy generation (1)In generalWith respect to any energy produced by an eligible entity carrying out activities described in subsection (a)(2)(B)(iii), the eligible entity may retain 90 percent of any profits earned from selling the energy.
(2)VoteAn eligible entity described paragraph (1) with not less than 50 public housing dwelling units shall provide residents of the public housing the opportunity to vote on how the profits earned under paragraph (1) shall be used. (3)Other revenueAny profits not retained under this subsection shall be transferred to the Department of the Treasury for deposit in the General Fund.
(g)Labor and Buy American provisions
(1)In generalIn carrying out grant activities under this section, each contractor or subcontractor for a project funded under this section shall carry out the following: (A)Ensure that the materials used by the contractor or subcontractor are substantially manufactured, mined, and produced in the United States in accordance with chapter 83 of title 41, United States Code (commonly known as the Buy American Act).
(B)Ensure that all laborers and mechanics employed by the contractor or subcontractor in the performance of construction, alteration, or repair work financed in whole or in part with assistance under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor, in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act). With respect to the labor standards in this subparagraph, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.  (C)With respect to a project that costs not less than $25,000,000, consent to a project labor agreement.
(D)Require each project labor agreement to be in compliance with the hiring and contracting requirements described in subsections (c) and (d) of section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u). (E)Not hire employees through a temporary staffing agency unless the relevant State workforce agency certifies that temporary employees are necessary to address an acute, short-term labor demand.
(F)Have an explicit neutrality policy on any issue involving the organization of employees of the contractor or subcontractor, and all contractors and subcontractors, for purposes of collective bargaining.  (G)For each project employing union workers to rehabilitate, upgrade, innovate and transition public housing developments, demonstrate an ability to use and to commit to use individuals enrolled in a registered apprenticeship program who shall, to the greatest extent practicable, constitute not less than 20 percent of the individuals working on the project.
(H)To the greatest extent practicable, provide preferential treatment in hiring laborers and mechanics that are— (i)public housing residents;
(ii)hired from within 50 miles of their official residence; (iii)veterans or active or retired military;
(iv)highly skilled union workers; or (v)returning citizens who were formerly incarcerated individuals.
(I)Not require mandatory arbitration for any dispute involving a worker engaged in a service for the contractor or subcontractor. (J)Consider an individual performing any service under the grant as an employee, and not an independent contractor, of the contractor or subcontractor, respectively, unless—
(i)the individual is free from control and direction in connection with the performance of the service, both under the contract for the performance of the service and in fact; (ii)the service is performed outside the usual course of the business of the contractor or subcontractor, respectively; and
(iii)the individual is customarily engaged in an independently established trade, occupation, profession, or business of the same nature as that involved in such service. (2)Action to enforce independent contractor requirementA third party, including a State or local government, may bring an action in any court of competent jurisdiction to enforce the requirement under paragraph (1)(J).
(h)Consultation with agenciesThe Secretary shall— (1)consult with the Secretary of Energy—
(A)in developing criteria and assessing applications for grants under subsection (a); and (B)to identify and verify state-of-the-art building materials and appliances, made in the United States, that can be procured at scale for purposes of this Act; 
(2)consult with the Secretary of the Treasury to track alternative energy revenues that are returned to the Department of the Treasury under subsection (f)(4); (3)consult with the Administrator of the Environmental Protection Agency—
(A)in developing criteria and assessing applications for grants under of subsection (a)(2); and (B)regarding testing air quality and water quality for purposes of grant activities described in subsection (a)(2)(B)(ii);
(4)consult with the Secretary of Education in developing criteria and assessing applications for grants under subsection (a)(1);  (5)consult with the Secretary of Labor in developing criteria and assessing applications for grants under subsection (a)(1); 
(6)consult with the Administrator of the Small Business Administration in developing criteria and assessing applications for grants under subsection (a); (7)consult with the Secretary of Health and Human Services—
(A)in developing criteria and assessing applications for grants under subsection (a)(2); and (B)regarding health trends related to all illnesses that disproportionately impact low-income people; 
(8)consult with the Administrator of the Federal Emergency Management Agency in developing criteria and assessing applications for grants under subsection (a)(2); (9)consult with the Secretary of the Interior to develop criteria and assess applications for grants under subsection (a)(2); and
(10)consult with any entity described in paragraphs (1) through (9) for any other purpose as determined necessary by the Secretary to carry out this section and the purposes of this Act. (i)ReportsThe Secretary shall submit to Congress biannual reports on the impact that the grant programs established under subsection (a) have had on—
(1)the rehabilitation, upgrades, innovation, and transition of public housing in the United States; (2)total greenhouse gas emission output, and quarterly data on greenhouse gas emission reductions from individual public housing developments, specifically as they relate to—
(A)home energy carbon pollution emissions in each public housing development, as calculated using the Carbon Footprint Calculator from the Environmental Protection Agency; (B)waste-related carbon emissions in each public housing development, as calculated using the Carbon Footprint Calculator from the Environmental Protection Agency; and
(C)total greenhouse gas emissions released by individual public housing buildings and homes within a public housing development, as calculated using the Greenhouse Gas Equivalencies Calculator from the Environmental Protection Agency; (3)the amount of Federal money saved due to energy cost savings at public housing projects, on a quarterly basis;
(4)the amount of energy savings per KwH at each public housing project, on a quarterly basis; (5)public housing residents, including—
(A)access to economic opportunities through compliance with the hiring and contracting requirements described in subsections (c) and (d) of section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u); (B)the impacts, if any, those residents have experienced to their individual economic growth as measured by individual and household income;
(C)the specific career skills acquired; (D)the impacts, if any, those residents have experienced to their overall health; and
(E)the specific educational or technical certifications acquired; and (6)changes to the overall community health indicators in public housing developments and their surrounding neighborhoods, including asthma rates, air quality, water quality, and levels of lead and mold.
(j)Eligibility for the Capital and Operating fundsThe receipt of a grant under this section shall not affect the eligibility of a public housing agency or a public housing dwelling unit to receive assistance under subsection (d) or (e) of section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g). (k)FundingOut of funds in the Treasury not otherwise appropriated, there are appropriated to carry out this section—
(1)such sums as may be necessary for each of fiscal years 2022 through 2032; and (2)$1,000,000,000, to remain available until expended, for administrative costs relating to carrying out this section.
7.The section 3 program for economic opportunitiesSection 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u) is amended— (1)in subsection (c)(1)—
(A)in subparagraph (A), by striking , operating assistance provided pursuant to section 9 of that Act, and modernization grants provided pursuant to section 14 of that Act and inserting (42 U.S.C. 1437c), assistance from the Operating Fund under section 9(e) of that Act (42 U.S.C. 1437g(e)), assistance from the Capital Fund under section 9(d) of that Act (42 U.S.C. 1437g(d)), and assistance provided under a grant awarded under section 6 of the Green New Deal for Public Housing Act; and (B)by adding at the end the following:

(C)Hiring requirementThe Secretary shall require that, of the employment positions generated by development assistance provided pursuant to section 6 of the United States Housing Act of 1937 (42 U.S.C. 1437c), assistance from the Operating Fund under section 9(e) of that Act (42 U.S.C. 1437g(e)), assistance from the Capital Fund under section 9(d) of that Act (42 U.S.C. 1437g(d)), and assistance provided under a grant awarded under section 6 of the Green New Deal for Public Housing Act, public and Indian housing agencies, and their contractors and subcontractors, shall fill, to the greatest extent possible— (i)not less than 40 percent of those positions generated during the 1-year period beginning 1 year after the initial receipt of grant funds awarded, with low- and very low-income persons;
(ii)not less than 50 percent of those positions generated during the 1-year period beginning 2 years after the initial receipt of grant funds awarded, with low- and very low-income persons; and (iii)not less than 90 percent of those positions generated after the expiration of the period described in clause (ii) with low- and very low-income persons.;
(2)in subsection (d)(1)— (A)in subparagraph (A), by striking , operating assistance provided pursuant to section 9 of that Act, and modernization grants provided pursuant to section 14 of that Act and inserting (42 U.S.C. 1437c), assistance from the Operating Fund under section 9(e) of that Act (42 U.S.C. 1437g(e)), assistance from the Capital Fund under section 9(d) of that Act (42 U.S.C. 1437g(d)), and assistance provided under a grant awarded under section 6 of the Green New Deal for Public Housing Act; and
(B)by adding at the end the following:  (C)Contracting requirementThe Secretary shall require that, of the aggregate dollar amount of contracts awarded for work to be performed in connection with assistance from the Operating Fund under section 9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)), assistance from the Capital Fund under section 9(d) of that Act (42 U.S.C. 1437g(d)), and assistance provided under a grant awarded under section 6 of the Green New Deal for Public Housing Act, public and Indian housing agencies, and their contractors and subcontractors, shall, to the greatest extent possible, certify that— 
(i)not less than 20 percent of the aggregate dollar amount of such contracts awarded during the 1-year period beginning 1 year after the initial receipt of grant funds awarded shall be awarded to public housing resident-owned businesses; (ii)not less than 30 percent of the aggregate dollar amount of such contracts awarded during the 1-year period beginning 2 years after the initial receipt of grant funds awarded shall be awarded to public housing resident-owned businesses; and
(iii)not less than 50 percent of the aggregate dollar amount of such contracts awarded after the expiration of the period described in clause (ii) shall be awarded to public housing resident-owned businesses.; (3)in subsection (e), by adding at the end the following:

(3)Public housing resident-owned businessThe term public housing resident-owned business has the meaning given the term in section 3 of the Green New Deal for Public Housing Act.; (4)by redesignating subsection (g) as subsection (i); and
(5)by inserting after subsection (f) the following:  (g)Measuring economic impact (1)Monitoring, measuring, and reporting requirementsBefore the start of the second fiscal year beginning after the date of enactment of the Green New Deal for Public Housing Act, and quarterly thereafter, the Secretary shall require each public housing agency to monitor, measure, and report to the Secretary on the economic impacts of this section on the community in which housing developments of the public housing agency are located, including—
(A)the aggregate dollar amount of contracts awarded in compliance with this section; (B)the aggregate dollar amount of wages and salaries paid for positions employed by low- and very low-income persons in accordance with this section;
(C)the aggregate dollar amount expended for training opportunities provided to low- and very low-income persons in accordance with this section; and (D)the aggregate dollar amount expended for training and assisting public housing resident-owned businesses for compliance with this section.
(2)Termination of spears systemThe Secretary shall terminate the Section 3 Performance Evaluation and Registration System of the Department of Housing and Urban Development and shall issue such notice and guidelines as may be necessary to replace such system with the system for monitoring, measuring, and reporting under this subsection. (h)Workforce roster (1)RequirementThe Secretary shall require each public housing agency to establish and maintain a roster of the residents and public housing resident-owned businesses of the public housing agency in order to identify and spotlight talented local laborers and facilitate compliance with this section.
(2)InformationThe roster maintained by a public housing agency under paragraph (1) shall include information that is updated not less frequently than every 30 days, including— (A)information for each public housing resident choosing to have their information recorded that lists their occupational skills, career goals, and any workforce development programs they participate in; and
(B)information for each public housing resident-owned business that lists the field of business they are in and the hiring opportunities they currently have available. (3)AvailabilityIn order to facilitate compliance with this subsection, the Secretary shall—
(A)require each public housing agency to submit to the Secretary the information maintained by the public housing agency in the roster under this subsection; and  (B)collect and make the data described in subparagraph (A) available on the website of the Department of Housing and Urban Development, upon request, to contractors, subcontractors, resident councils, resident management organizations, and YouthBuild programs..
8.Family self-sufficiency programSection 23 of the United States Housing Act of 1937 (42 U.S.C. 1437u), as amended by section 306 of the Economic Growth, Regulatory Relief, and Consumer Protection Act (Pub. L. 115–174; 132 Stat. 1339), is amended— (1)in subsection (c)(2), by adding at the end the following:

(C)An Indian tribe or tribally designated housing entity, as defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).; (2)in subsection (d)(2)—
(A)in subparagraph (J), by striking and at the end; (B)by redesignating subparagraph (K) as subparagraph (M); and
(C)by inserting after subparagraph (J) the following:  (K)digital literacy;
(L)provision of a home health aide for elderly and disabled members of participating families; and; (3)in subsection (g)(2), by inserting after the first sentence the following: The program coordinating committee shall include representatives of any resident council and any jurisdiction-wide resident council of the eligible entity.;
(4)in subsection (h)(3)— (A)in subparagraph (H), by striking and at the end;
(B)by redesignating subparagraph (I) as subparagraph (J); and (C)by inserting after subparagraph (H) the following:

(I)a description of how the local program will ensure that opportunities provided through the local program will maximize success in synchronizing the program with, and complying with, the requirements regarding employment and contracting under section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701(u)).; and (5)in subsection (i)(2)—
(A)in subparagraph (A), by inserting , but not more than 35 participants, before is eligible;  (B)in subparagraph (B)—
(i)by striking 75 and inserting 36; and (ii)by striking 50 and inserting 35;
(C)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (F), (G), and (H), respectively; and (D)by inserting after subparagraph (B) the following:

(C)Additional award for public housing green new deal applicantsAn eligible entity that is approved for a grant under section 6 of the Green New Deal for Public Housing Act shall be eligible to receive an additional award under this subparagraph to cover costs of filling an additional family self-sufficiency coordinator position, or additional such positions, responsible for— (i)coordinating participation in a local program under this section for participants seeking employment opportunities made available by the grant; and
(ii)compliance by the eligible entity with section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u). (D)Additional award for synchronization with section 3 requirementsAn eligible entity that meets such criteria as the Secretary shall establish regarding successful synchronization and compliance of a local program under this section with the requirements regarding employment and contracting under section 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u) shall be eligible to receive an additional award under this subparagraph to cover costs relating to a family self-sufficiency coordinator position responsible for such synchronization and compliance.
(E)Awards to assist eligible entities to establish family self-sufficiency programsAn eligible entity that is not administering a local program under this section and that meets such standards as the Secretary shall establish shall be eligible to receive an award under this subparagraph to cover costs relating to a family self-sufficiency coordinator position responsible for assisting in preparing and submitting an application to establish such a local program.. 9.Resident councilsSection 2 of the United States Housing Act of 1937 (42 U.S.C. 1437) is amended by adding at the end the following:

(c)Resident councils
(1)In generalEach public housing project with not less than 50 dwelling units shall form a resident council to— (A)improve residents’ quality of life and resident satisfaction; and
(B)establish self-help initiatives to enable residents to create a positive living environment for families living in public housing.  (2)ParticipationEach resident council formed under this subsection may actively participate through working partnerships with a public housing agency to advise and assist in all aspects of public housing operations. 
(3)Requirements
(A)In general A resident council shall consist of individuals residing in public housing and shall meet the requirements described in this paragraph in order to— (i)receive official recognition from the public housing agency and the Secretary; 
(ii)be eligible to receive funds for resident council activities; and  (iii)be eligible to receive stipends for officers for their related costs in connection with volunteer work in public housing.
(B)Residents representedA resident council may represent residents residing in— (i)scattered site buildings;
(ii)areas of contiguous row houses;  (iii)1 or more contiguous buildings;
(iv)a development; or (v)any combination of clauses (i) through (iv).
(C)Elections
(i)Written proceduresA resident council shall adopt written procedures, such as by-laws or a constitution, which shall— (I)provide for a democratically elected governing board that—
(aa)consists of not less than 5 members; and (bb)is elected—
(AA)by the voting membership of the residents of the public housing; and (BB)in elections that occur on a regular basis not less frequently than every 2 years; and
(II)provide for the recall of the resident council by the voting membership through a petition or other expression of the desire of the voting membership for a recall election and set the threshold percentage of voting membership who are required to be in agreement in order to hold a recall election, which percentage shall be not less than 10 percent of the voting membership.  (ii)Voting membershipThe voting membership of a resident council shall consist of heads of households of the public housing dwelling units of any age and other residents not less than 16 years of age.
(4)StipendsPublic housing agencies may provide stipends to resident council officers who serve as volunteers in their public housing developments, which shall— (A)not exceed $1,000 per month per officer; and 
(B)be decided locally by the resident council and the public housing agency. (5)Applicability of 2-year election cycleThe requirement under paragraph (3)(C)(i)(I)(bb)(BB) shall apply on and after January 1, 2022..
10.Repeal of Faircloth amendmentSection 9(g) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)) is amended by striking paragraph (3).  